      Case 1:19-cv-05642-LGS-DCF Document 23-1 Filed 09/03/19 Page 1 of 5




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
  ---------------------------------------------------------------------- X
                                                                         :
MANHATTAN SAFETY MAINE, INC.; AND                                        :
RECOVERY EFFORT, INC.                                                    :
                                                                         :    1:19-cv-5642 (LGS)
                                               Plaintiff(s),             :
                             -v-                                         :      CIVIL CASE
                                                                         :   MANAGEMENT PLAN
MICHAEL BOWEN; ARIE GENGER; ARNOLD                                       :    AND SCHEDULING
BROSER; DAVID BROSER, individually and as trustee of :                             ORDER
the GENGER LITIGATION TRUST; ABDG LLC;                                   :
TEDCO INC.; JOHN DOES 1 – 10;                                            :
                                                                         :
                                               Defendant(s).             :
                                                                         :
  ---------------------------------------------------------------------- X

 LORNA G. SCHOFIELD, United States District Judge:

         This Civil Case Management Plan is submitted by the parties in accordance with

 Fed. R. Civ. P. 26(f)(3).

 1.      All parties consent to discovery proceedings before a United States Magistrate Judge,
         but do not consent to conducting all further proceedings before a United States
         Magistrate Judge, including non-discovery related motions and trial. See 28 U.S.C. §
         636(c).

 2.      The parties have conferred pursuant to Fed. R. Civ. P. 26(f).

 3.      Alternative Dispute Resolution/Settlement

         a.       Settlement discussions have not taken place.

         b.       Counsel for the parties have discussed an informal exchange of information in
                  aid of early settlement, but believe settlement discussions at this time would
                  be unfruitful.

         c.       Counsel for the parties have discussed the use of a settlement conference
                  before a Magistrate Judge; participation in the District’s Mediation Program;
                  and retention of a private mediator. Counsel are open to each of the above-
                  identified alternative dispute resolution mechanisms, at the appropriate time.

         d.       Counsel for the parties recommend that consideration of one of the alternate
     Case 1:19-cv-05642-LGS-DCF Document 23-1 Filed 09/03/19 Page 2 of 5



               dispute resolution mechanisms designated in paragraph 4(c) be deferred until
               after the close of fact discovery.

4.      The use of any alternative dispute resolution mechanism does not stay or modify any
        date in this Order.

5.      No additional parties may be joined after November 7, 2019 without leave of Court.

6.      Amended pleadings may be filed without leave of Court until November 7, 2019.

7.      Initial disclosures pursuant to Fed. R. Civ. P. 26(a)(1) shall be served no later than
        September 13, 2019.
8.      Fact Discovery

        a.     All fact discovery shall be completed no later than February 14, 2020.

        b.     Initial requests for production of documents pursuant to Fed. R. Civ. P. 34
               shall be served by September 30, 2019.

        c.     Responsive documents shall be produced by November 15, 2019.
               Do the parties anticipate e-discovery? [Yes X/ No ]

        d.     Interrogatories pursuant to Fed. R. Civ. P. 33 shall be served by no later than 30
               days before the close of fact discovery.

        e.     Depositions pursuant to Fed. R. Civ. P. 30, 31 shall be completed by the close
               of fact discovery.

        f.     Requests to admit pursuant to Fed. R. Civ. P. 36 shall be served by no later than
               30 days before the close of fact discovery.

        g.     Any of the deadlines in paragraphs 8(b) through 8(f) may be extended by the
               written consent of all parties without application to the Court, provided that all
               fact discovery is completed by the date set forth in paragraph 8(a).

9.      Expert Discovery

        a.     Anticipated types of experts include forensic accounting, solvency and
               valuation. The parties reserve all rights to modify these predictions based on
               information learned as these proceedings progress, including information
               obtained through discovery.
        b.     If you have identified types of experts in question 9(a), all expert discovery
               shall be completed no later than within 45 days from the date in paragraph
               8(a), i.e., the completion of all fact discovery.

        c.     If you have identified types of experts in question 9(a), by no later than one
      Case 1:19-cv-05642-LGS-DCF Document 23-1 Filed 09/03/19 Page 3 of 5



                month before the date in paragraph 8(a), i.e., the completion of all fact
                discovery, the parties shall meet and confer on a schedule for expert
                disclosures, including reports, production of underlying documents and
                depositions, provided that (i) expert report(s) of the party with the burden of
                proof shall be due before those of the opposing party’s expert(s); and (ii) all
                expert discovery shall be completed by the date set forth in paragraph 9(b).

10.      Plaintiffs’ position is that this case is not to be tried to a jury. Defendants have not yet
         determined whether a jury trial will be demanded on any issues so triable.

11.      Counsel for the parties have conferred and their present best estimate of the length of
         trial is five days.

12.      Other issues to be addressed at the Initial Pretrial Conference, including those set
         forth in Fed. R. Civ. P. 26(f)(3), are set forth below:

         a.     Plaintiffs’ request that Defendants produce deposition transcripts and exhibits,
                as well as document requests and responses from, and eventually documents
                produced in, related litigations; and Defendants’ request that, at whatever time
                production from other litigation occurs, Plaintiffs produce the same categories
                of documents they are requesting above that are in their possession, custody or
                control, as well as from Sagi Genger, Dalia Genger, TPR Investment
                Associates, Inc. and the 1993 Orly Genger Trust.

         b.     Whether this action should be stayed, at least temporarily, in light of the recent
                bankruptcy filing of Orly Genger, the beneficiary of the 1993 Orly Genger
                Trust that is the subject of this action. See In re Orly Genger, No. 19-10926
                (Bankr. W.D. Tex., July 12, 2019).

         c.     The entry of an appropriate protective order.

13.      Status Letters and Conferences

         a.     By November 10, 2019, the parties shall submit a joint status letter, as
                outlined in Individual Rule IV.A.2.

         b.     By March 13, 2020, the parties shall submit a joint status letter, as outlined in
                Individual Rule IV.A.2 and, in the event that they have not already been
                referred for settlement discussions, shall also advise the Court whether or not
                they request a referral for settlement discussions as provided in Paragraph
                4(c) above.

         c.     On May 5, 2020 at 10:00 A.M., a pre-motion conference will be held for
                any anticipated dispositive motions, provided:

                     i. A party wishing to file a summary judgment or other dispositive
   Case 1:19-cv-05642-LGS-DCF Document 23-1 Filed 09/03/19 Page 4 of 5



                       motion shall file a pre-motion letter at least two weeks before the
                       conference and in the form provided in the Court’s Individual Rule
                       III.A.1. Any party wishing to oppose shall file a responsive letter as
                       provided in the same Individual Rule. The motion will be discussed
                       at the conference.

                   ii. If no pre-motion letter is timely filed, this conference will be canceled
                       and the matter placed on the Court’s trial-ready calendar. The parties
                       will be notified of the assigned trial-ready date and the filing deadlines
                       for pretrial submissions. The parties are warned that any settlement
                       discussions will not stay pretrial deadlines or the trial date.

        This Order may not be modified or the dates herein extended, except as provided
in paragraph 8(f)) or by further Order of this Court for good cause shown. Any
application to modify or extend the dates herein, except as provided in paragraph 8(f),
shall be made in a written application in accordance with the Court’s Individual Rules and
shall be made no less than 2 business days prior to the expiration of the date sought to be
extended.

       The Clerk of Court is directed to enter the dates under paragraphs 5, 6, 8(a), 9(b)-(c)
and 13(a)-(c) into the Court’s calendar.



         SO ORDERED.


Dated:
         New York, New York


                                                              LORNA G. SCHOFIELD
                                                              United States District Judge
    Case 1:19-cv-05642-LGS-DCF Document 23-1 Filed 09/03/19 Page 5 of 5



Counsel for the Parties:


 /s/ Christopher K. Leung                  /s/ Natalie B. McGinn

Christopher K. Leung                      Gerald E. Greenberg (Pro Hac Vice
Adam L. Pollock                           Admission Pending)
Pollock Cohen LLP                         Natalie B. McGinn
60 Broad St., 24th Fl.                    Gelber Schachter & Greenberg PA
New York, New York 10004                  1221 Brickell Avenue, Suite 2010
Tel.: (212) 337-5361                      Miami, Florida 33131
Email: Chris@PollockCohen.com             Tel.: 305-728-0950
        Adam@PollockCohen.com             Email: nmcginn@gsgpa.com

Counsel for Plaintiffs Manhattan Safety   Counsel for Defendant Arie Genger
Maine, Inc. and Recovery Effort, Inc.

                                           /s/ Christopher Gartman

                                          William R. Maguire
                                          Christopher Gartman
                                          Hughes Hubbard & Reed LLP
                                          One Battery Park Plaza
                                          New York, New York 10004
                                          Tel.: (212) 837-6000
                                          Email: bill.maguire@hugheshubbard.com
                                                  chris.gartman@hugheshubbard.com

                                          Counsel for Defendants Arnold Broser, David
                                          Broser, ADBG LLC and Tedco, Inc.
